The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2014

                         Nos. 04-13-00242-CR & 04-13-00243-CR

                                   James Michael CHIN,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2012CR5328 & 2011CR7140
                        Honorable Melisa Skinner, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court